Thompson, J.,
delivered a separate concurring opinion.
.1 concur in the opinion of the court upon the second point, that executions, issued by a justice before the cause is docketed, are void, but I do not concur upon the first point that the confessions of judgment were void. I do not think that according to the grammatical sense of section 2986, Revised Statutes, the word “confession,” twice-used therein, in either case refers to the word “judgment.” I understand the meaning of the word confession to be the acknowledgment or avowal of some deserving matter pertaining to one’s self. When, therefore, a party goes before a court or justice to do what is commonly called “confess a judgment,” he confejsses that he owes the debt, and authorizes the rendition of the judgment; and I agree with the reasoning of the opinion of the court in so far as it holds that in the instrument of writing by which, according to the terms of section 2986, Revised Statutes, this must be done, this authorization must in some way appear. But I think it immaterial whether it be given in express terms, or whether it appear by necessary implication. And I think it is fairly implied in the instruments which Faconesowich lodged with the justice in this case. Each instrument is entitled with the name of a plaintiff and defendant — “Mrs. EC. Kropp v. Anton Faconesowich.” There is here not only the statement that there is a plaintiff and defendant, but the next sentence of the caption, “Before Jeremiah Ryan, justice of the peace,” etc., indicates that the plaintiff and the defendant are before Jeremiah Ryan, justice of the peace, as opposing parties for some judicial purpose. Then follows an acknowledgment, signed by this defend*75ant, and attested by this justice, and sworn to before him, that the defendant is indebted in a certain sum to this plaintiff upon a promissory note described, stating how the indebtedness arose, and that the note is ‘ ‘ herewith-filed.” How any one can understand the meaning of this instrument in any other sense than as a solemn acknowledgment by eE defendant of an indebtedness to a plaintiff before a judicial officer, for the purpose of having the officer render judgment in conformity with such acknowledgment, is more than I can see. The instrument is certain to a common intent and more. To my mind the meaning is absolutely free from doubt. But if it were doubtfiil, as long as the parties to it assent, I should not be prepared to say that it should be held void when assailed by third parties. This, to my mind, would be entirely opposed to the policy, which has always obtained in this state, on the most obvious and necessary grounds,, of upholding statements of causes of action before justices-of the peace, and of disregarding mere informalities of procedure before these popular tribunals, which do not prejudicially affect substantial rights. If these confessions of judgment by Faconesowich were fraudulent devices to hinder and delay other creditors, that is another question ; but how they can be held void on their face, for uncertainty, is more than I can understand.